                  Case 19-20486                       Doc 2          Filed 01/28/19      Entered 01/28/19 15:23:21               Desc Main              1/28/19 3:22PM
                                                                        Document         Page 1 of 7
 Fill in this information to identify your case:
 Debtor 1               Lisa Jean Baptiste
                              First Name            Middle Name              Last Name
 Debtor 2
 (Spouse, if filing) First Name       Middle Name                            Last Name
 United States Bankruptcy Court for the:                                DISTRICT OF UTAH                               Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$390 per Month for 36 months



              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-20486                       Doc 2          Filed 01/28/19   Entered 01/28/19 15:23:21                 Desc Main              1/28/19 3:22PM
                                                                        Document      Page 2 of 7
 Debtor                Lisa Jean Baptiste                                                         Case number

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          The following tax years are proposed to be contributed 2018, 2019, 2020. On or before April 30 of each
                          applicable year, debtors shall provide the Trustee with a copy of the first two pages of filed state and
                          federal tax returns. Any required tax refund contributions shall be paid to the Trustee no later than
                          June 30 of the year the applicable return is filed.

                          The Debtors are authorized to retain any Earned Income Credit and/or Additional Child Tax Credit as
                          they are excluded from the disposable income analysis under 1325(b)(1) as being necessary for
                          maintenance and support of the Debtors.
                          The Debtors shall contribute any refund attributable to over-withholding of income tax that exceeds
                          $1,000. However, debtors are not obligated to pay tax overpayments that have been properly offset by
                          a taxing authority. Tax refunds paid into the plan may reduce the plan term to no less than the
                          Applicable Commitment Period, but in no event shall the amount paid into the Plan be less than
                          thirty-six (36) or sixty (60) Plan Payments plus all annual tax refunds required to be paid into the plan.

                          For the first tax year contribution 2018, the Trustee will determine if the section 1325(a)(4) best interest
                          of creditors test has been satisfied and will provide to counsel for the Debtor(s) a calculation of the
                          required pot amount. If a pot to unsecured creditors is required, the Debtor(s) will have thirty (30) days
                          from receipt of such calculation to file a motion to modify the plan to provide for the required return to
                          unsecured creditors or to stipulate to an order modifying the plan, which order will be prepared by the
                          Trustee. The Debtor(s) must satisfy plan feasibility through either increased monthly plan payments or
                          the turnover of a lump sum contribution of the current tax refund. If a lump sum contribution is
                          elected, the Trustee is not required to segregate such lump sum contribution and pay it immediately to
                          unsecured creditors, but instead shall disburse such lump sum contribution in accordance with the
                          Order of Distribution set forth in Local Rule 2083-2(e). If the Debtor(s) fail to file a motion to modify,
                          the Trustee will move to dismiss the Debtor(s)’ case. The Debtor shall contribute any refund
                          attributable to overwithholding of wages that exceeds $1,000.

2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $23,400.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each

Official Form 113                                                               Chapter 13 Plan                                                Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 19-20486                       Doc 2          Filed 01/28/19     Entered 01/28/19 15:23:21                     Desc Main            1/28/19 3:22PM
                                                                        Document        Page 3 of 7
 Debtor                Lisa Jean Baptiste                                                            Case number

                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of          Interest       Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim      rate           payment to total of
                       creditor's                                                 to creditor's                                       creditor   monthly
                       total claim                                                claim                                                          payments
 Avid
 Acceptan              $17,300.7             2014 Ford
 ce                    2                     Fusion                  $7,157.00         $0.00           $7,157.00         5.00%          $340.81           $8,103.60


Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $2,340.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3460.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $8,000.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.


Official Form 113                                                                 Chapter 13 Plan                                                  Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                  Case 19-20486                       Doc 2          Filed 01/28/19     Entered 01/28/19 15:23:21               Desc Main             1/28/19 3:22PM
                                                                        Document        Page 4 of 7
 Debtor                Lisa Jean Baptiste                                                          Case number

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                    % of the total amount of these claims, an estimated payment of $        .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00              .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions

                       None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

             a. Applicable Commitment Period                                          Pursuant to §1325(b)(4), as calculated under Part II of Form
                                                                                      122C, the Applicable Commitment Period for this case is 3 years.
             b. Direct Payment of Claims
                                                                                      Direct Payments By Debtors On Claims Secured by Personal
                                                                                      Property: The Debtors will directly make payments to the
                                                                                      creditors listed below pursuant to the following conditions: (1) the
                                                                                      Debtors will pay the claim without any modifications to the terms
                                                                                      of the contract; (2) upon entry of the confirmation order, the
                                                                                      automatic stay of § 362 and the co-debtor stay of § 1301 are
                                                                                      terminated as to such collateral and claims; (3) the claim will not

Official Form 113                                                               Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 19-20486                       Doc 2          Filed 01/28/19     Entered 01/28/19 15:23:21              Desc Main             1/28/19 3:22PM
                                                                        Document        Page 5 of 7
 Debtor                Lisa Jean Baptiste                                                             Case number

                                                                                      be discharged; and (4) neither the court nor the Trustee will
                                                                                      monitor the Debtors’ performance on direct payments to such
                                                                                      creditor.

                                                                                       Creditor                    Collateral
                                                                                       NONE
             c. Adequate Protection Payments                                          Debtor(s) proposes that certain pre-confirmation payments under
                                                                                      11 U.S.C. § 1326(a)(1) be made pursuant to Attachment 1
                                                                                      included herein. Specifically, adequate protection shall be paid on
                                                                                      secured claims held by Avid Acceptance included in section 3.2
                                                                                       of the plan.
             d. Local Rules Incorporated                                              The Local Rules of Practice of the United States Bankruptcy
                                                                                      Court for the District of Utah are incorporated by reference in the
                                                                                      Plan.
                                                                                      Debtor(s) attorney prays for an award of attorney fees in the
             e. Attorney fees                                                         amount of the presumptive fee for this case as per published
                                                                                      chamber procedures which is $3,750.00, with counsel having
                                                                                      received a retainer of $290.00.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Lisa Jean Baptiste                                               X
       Lisa Jean Baptiste                                                    Signature of Debtor 2
       Signature of Debtor 1

       Executed on            January 24, 2019                                          Executed on

 X     /s/ Steven M. Rogers                                                      Date     January 24, 2019
       Steven M. Rogers
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                               Chapter 13 Plan                                              Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                  Case 19-20486                       Doc 2             Filed 01/28/19      Entered 01/28/19 15:23:21         Desc Main                1/28/19 3:22PM
                                                                           Document         Page 6 of 7
 Debtor                Lisa Jean Baptiste                                                               Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                          $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                            $7,157.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                             $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                                   $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                      $14,340.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                      $1,903.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                        $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                                   $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                             $0.00

 j.    Nonstandard payments (Part 8, total)                                                                           +                                     $0.00


 Total of lines a through j                                                                                                                         $23,400.00
                                                                                ATTACHMENT 1


                                                          UNITED STATES BANKRUPTCY COURT
                                                              FOR THE DISTRICT OF UTAH

                                                                                       Case No.
                   In Re:
                                                                                       Chapter 13
                                                     Debtor(s).
                                                                    Hon.
                                             NOTICE OF ADEQUATE PROTECTION PAYMENTS
                                                        UNDER 11 U.S.C. § 1326(a)
                                                    AND OPPORTUNITY TO OBJECT

             The Debtor(s) states as follows:

      1. Concurrent with this notice the Debtor(s) filed a Chapter 13 petition for relief.

      2. The Debtor proposes to make Adequate Protection Payments, pursuant to § 1326(a)(1)(C) accruing with the initial

             plan payment which is due no later than the originally scheduled meeting of creditors under § 341 and continuing

             to accrue on the first day of each month thereafter, to the holders of the allowed secured claims in the amounts

             specified below:

                    Secured Creditor                                 Description of      Monthly Adequate         Number of Months            Plan

Official Form 113                                                                     Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 19-20486                       Doc 2           Filed 01/28/19     Entered 01/28/19 15:23:21            Desc Main               1/28/19 3:22PM
                                                                         Document        Page 7 of 7
 Debtor                Lisa Jean Baptiste                                                           Case number

                                                                     Collateral        Protection Payment         to Pay Adequate       Provision
                                                                                            Amount                   Protection
             Avid Acceptance                               2014 Ford Fusion                         $50.00                          8              3.2



      3. The monthly plan payments proposed by the Debtor(s) shall include the amount necessary to pay all Adequate

             Protection Payments and the amount necessary to pay the Trustee’s statutory fee.

      4. Upon completion of the Adequate Protection Payment period designated herein for each listed secured creditor,

             the Equal Monthly Plan Payment identified in each Part of the Plan shall be the monthly payment and shall accrue

             on the first day of each month.

      5. This Notice shall govern Adequate Protection Payments to each listed secured creditor unless subsequent Notice

             is filed by Debtor or otherwise ordered by the Court.

      6. Objections, if any, to the proposed Adequate Protection Payments shall be filed as objections to confirmation of

             the Plan. Objections must be filed and served no later than 7 days before the date set for the hearing on

             confirmation of the Plan



Dated: 1/28/2019                                                                  /s/
                                                                                  Steven M. Rogers
                                                                                  Attorney for Debtors




Official Form 113                                                                 Chapter 13 Plan                                             Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
